Citation Nr: 0109967	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Evaluation of service-connected low back strain with 
spondylolisthesis, arthritis, and disc space narrowing at L5-
S1, rated 20 percent disabling from November 1, 1997.

2.  Entitlement to service connection for disability of the 
liver due to undiagnosed illness.

3.  Entitlement to service connection for disability due to 
blunt trauma to the right side of the body, other than 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1997.

By a decision entered in January 1998, the RO entered a 
decision which, among other things, granted service 
connection for low back strain, and assigned a 10 percent 
evaluation therefor, effective from November 1, 1997; denied 
service connection for disability of the liver due to 
undiagnosed illness; and denied service connection for 
disability due to blunt trauma to the right side of the body.  
The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board), challenging the evaluation assigned for the 
low back disorder, and expressing dissatisfaction with the 
RO's denial of service connection for disability of the liver 
due to undiagnosed illness and for disability due to blunt 
trauma to the right side of the body.  In May 1999, while the 
appeal was pending, the RO entered a decision which, among 
other things, increased the rating for the service-connected 
low back disorder from 10 to 20 percent, effective from 
November 1, 1997, and granted service connection for 
traumatic arthritis of the right knee.  The prior decision to 
deny the claim of service connection for disability of the 
liver due to undiagnosed illness, and to deny the claim of 
service connection for disability due to blunt trauma to the 
right side of the body, other than arthritis of the right 
knee, was confirmed and continued.  Accordingly, the issues 
now on appeal have been characterized as set forth above, on 
the title page of this preliminary order.

This case was previously before the Board in September 1999, 
when it was remanded to the RO to give the veteran an 
opportunity to appear for a Board hearing at the RO.  The 
hearing was held in September 2000, and the claims folder was 
thereafter returned to the Board in October.

During the September 2000 hearing, the veteran indicated that 
he wanted to pursue a claim of service connection for a 
diagnosed liver disorder (hepatitis).  He also indicated that 
he wished to be considered for a higher evaluation for his 
service-connected right knee disorder.  Inasmuch as these 
claims have not been adjudicated by the RO in the first 
instance, they are referred to the RO for appropriate action.

During the hearing, the veteran also expressed a desire to 
pursue a claim of service connection for disability due to 
trauma to the left anterior leg.  The Board notes that the RO 
previously denied that claim by decisions entered in January 
1998 and May 1999.  The veteran was notified of those 
decisions, and of his appellate rights, but he did not 
initiate an appeal with respect to that claim within one year 
of the mailing of the notice of either decision.  As a 
result, those decisions became final with respect to that 
particular claim.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000); 
38 C.F.R. § 20.302(a) (1997); 38 C.F.R. § 20.302(a) (1998).  
Thus, the claim may now be considered on the merits only if 
new and material evidence is received to reopen it.  See 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Because it is unclear from the record whether 
the veteran wishes to pursue reopening of the claim at this 
time, the matter is referred to the RO for clarification and 
further action, as appropriate.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claims to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting additional treatment the veteran may have received 
at Moncrief Army Community Hospital since the time that such 
records were last received.  The action should also include 
affording the veteran new examinations of his low back, right 
flank, and liver.  38 C.F.R. § 19.9 (2000).

The RO should, in addition, furnish the veteran a statement 
of the case (SOC) addressing the matter of his entitlement to 
service connection for migraine headaches.  The record shows 
that the RO, by a decision entered in January 1998, denied 
service connection for that disability.  The record further 
shows that the veteran, in May 1998, submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) which identified 
"[s]ervice connection for migraine headaches" as an issue 
he wished to appeal.  Inasmuch as the VA Form 9 was filed 
within the time allowed for initiating an appeal, see 
38 C.F.R. § 20.302(a) (1997), and because it can reasonably 
be construed as a notice of disagreement (NOD) with the RO's 
decision to deny service connection for migraine headaches, 
he is entitled to a SOC on the matter.  This should be 
accomplished on remand.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting additional treatment the 
veteran may have received at Moncrief 
Army Community Hospital since the time 
that such records were last received.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran scheduled for an 
examination of his low back and right 
flank.  The examining physician should 
review the claims folder, including any 
additional information obtained pursuant 
to the development outlined in the 
foregoing paragraph.

With regard to the low back, the 
examiner should indicate whether the 
veteran has muscle spasms on extreme 
forward bending; whether there is any 
listing of the spine, a positive 
Goldthwait's sign, or evidence of 
osteoarthritic changes or narrowing of 
joint spaces; and whether there is any 
abnormal mobility on forced motion.  The 
examiner should also indicate the 
frequency and duration of attacks 
attributable to intervertebral disc 
syndrome of the low back, and should 
note whether the condition is manifested 
by persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  Finally, the examiner should 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon best medical 
judgment (which will necessarily involve 
some degree of estimation), as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in 
terms of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall low back disability picture, in 
terms of limited motion, and including 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, 
or (3) severe limitation of motion in 
the lumbar spine, and (1) mild, (2) 
moderate, (3) severe, or (4) pronounced 
intervertebral disc syndrome.

With regard to the right flank, the 
examiner should offer an opinion as to 
whether the veteran suffers from 
identifiable disability in that area, 
separate and apart from the already 
service-connected low back disorder and 
right knee arthritis.  If it is the 
examiner's conclusion that the veteran 
does suffer from separate disability of 
the right flank, the examiner should 
provide a diagnosis for such disability, 
and offer an opinion as to the medical 
likelihood that this separate disorder 
can be attributed to the veteran's 
period of active military service or to 
already service-connected disability as 
a condition caused or made worse 
thereby.

3.  The RO should also arrange to have 
the veteran scheduled for an examination 
of his liver.  The examining physician 
should review the claims folder, 
including any additional information 
obtained pursuant to the development 
outlined in paragraph (1), above.  The 
examiner should determine if there are 
any objective medical indications that 
the veteran is suffering from problems 
associated with a disability of the 
liver.  It should then be determined, 
based on a review of symptoms, physical 
findings, and laboratory tests, if these 
problems are attributable to any known 
diagnostic entity or entities.  All 
necessary testing should be performed.  
Examinations by appropriate specialists 
should be conducted with regard to any 
of the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot 
be attributed to a known clinical 
diagnosis.  The examiner(s) should 
consider that symptom-based "diagnoses" 
are not considered known diagnostic 
entities for compensation purposes.  The 
final report of the examination(s) 
should set forth a list of diagnosed 
conditions of the liver, and a separate 
list of any symptoms, abnormal physical 
findings, and abnormal laboratory test 
results pertaining to the liver that 
cannot be attributed to a known clinical 
diagnosis.  All differences among 
examiners should be reconciled, by 
consultation or workgroup, as necessary, 
before the examination is returned to 
the RO.

4.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
three claims listed on the title page of 
this preliminary order.  With regard to 
the low back claim, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.49, and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also give consideration to the 
assignment of "staged ratings" for low 
back disability, in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is denied a supplemental SOC 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of, and citation to, 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5293.

6.  The RO should re-examine the 
veteran's claim of service connection 
for migraine headaches to determine 
whether additional development or review 
is warranted, to include any additional 
notice or development under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
no preliminary action is required, or 
when it is completed, the RO should 
furnish the veteran a SOC in accordance 
with 38 C.F.R. § 19.29, unless the claim 
is resolved by granting the benefits 
sought on appeal or the NOD is 
withdrawn.  The claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims folder should be returned to this Board for further 
appellate review, if appropriate.  No action is required by 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


